DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 10/27/2021.
Claims 1-20 are pending. Claims 1, 12, and 15. Claims 16-20 are newly added.
The previous rejection of claims 1-15 under 35 USC § 102 and 35 USC § 103 have been withdrawn in view of the amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-10, 12, 14-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croft (US2019/0222719) in view of Baron et al. (US 2018/0089155).

In regards to claim 1, Croft substantially discloses a method of a system comprising a hardware processor, comprising: 
obtaining input documents (Croft claim 1, obtains documents); 
identifying a portion that is different between the input documents (Croft fig. 3 231, 232, 233, para[0130]-[0132], identifies a portion of elements unique to each document or common to both); 
Croft para[0136], [0191], adjust property (color) of layers to distinguish elements); and 
generating a consolidated document comprising a plurality of layers using the adjusted portion and the input documents (Croft para[0136], [0191] abstract, uses adjusted portions to generate merged document), 
wherein the plurality of layers of the consolidated document comprise a first layer representing a first input document of the input documents, a second layer representing a second input document of the input documents, and a composite layer constructed from the first and second layers within the consolidated document (Croft para[0154], claim 1, consolidated document comprises a layer representing each version of the document and a composite (common) layer).  
Croft does not explicitly disclose a composite layer constructed from the first and second layers within the consolidated document and comprising information of the identified portion to represent a difference between the input documents.  
However Baron et al. substantially discloses a composite layer constructed from the first and second layers within the consolidated document and comprising information of the identified portion to represent a difference between the input documents (Baron et al. para[0046], [0056], first and second layers (versions) are compared to generate layer with information representing differences).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the difference analysis method of Baron et al. in order to identify differences between multiple versions of a document (Baron et al. para[0022]).

Croft claim 1).  

In regards to claim 6, Croft as modified by Baron et al. substantially discloses the method of claim 5, wherein identifying the portions that are common between the input documents comprises detecting one or more features which are repeated in each of the input documents (Croft claim 1).  

In regards to claim 7, Croft as modified by Baron et al. substantially discloses the method of claim 1, wherein identifying the portion that is different comprises detecting one or more features which appear in one of the first input document and the second input document (Croft para[0070] claim 1).  

In regards to claim 8, Croft as modified by Baron et al. substantially discloses the method of claim 1, wherein adjusting the property of the identified portion comprises adjusting the color of one or more features of the documents (Croft para[0136], [0191]).  

In regards to claim 9, Croft as modified by Baron et al. substantially discloses the method of claims 8, wherein the one or more features comprise any of lines, polygons, or circles (Croft para[0054], [0077], [0092]-[0096]).  

In regards to claim 10, Croft as modified by Baron et al. substantially discloses the method of claim 1, comprising assigning a label to each of the plurality of layers (Croft para[0163]).  



In regards to claim 14, Croft as modified by Baron et al. substantially discloses the apparatus of claim 12, wherein the instructions are executable on the processor to adjust the property of the identified portion by adjusting the color of the identified portion (Croft para[0136], [0191]).

Claim 15 recites substantially similar limitations to claim 1. Thus claim 15 is rejected along the same rationale as claim1.

In regards to claim 17, Croft as modified by Baron et al. substantially discloses the method of claim 1, wherein the input documents are different versions of the same document (Croft para[0152]).

In regards to claim 20, Croft as modified by Baron et al. substantially discloses the non-transitory machine-readable storage medium of claim 15, wherein the adjusting of the property of the identified portion comprises adjusting a color of the identified portion (Croft para[0136], [0191]).


Claim 2-4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croft in view of Baron et al. and Tsunematsu (US 2011/0128586).

In regards to claim 2, Croft as modified by Baron et al. substantially discloses the method of claim 1.  

However Tsunematsu substantially discloses wherein obtaining a plurality of documents comprises scanning each of the plurality of documents (Tsunematsu [0023], [0026]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the image processing method of Tsunematsu in order to convert paper documents in to electronic files (Tsunematsu para[0002]).

In regards to claim 3, Croft as modified by Baron et al. substantially discloses the method of claim 1.  
Croft does not explicitly disclose comprising removing background information from each of the input documents.
However Tsunematsu substantially discloses comprising removing background information from each of the documents (Tsunematsu para[0023]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the image processing method of Tsunematsu in order to convert paper documents in to electronic files (Tsunematsu para[0002]).

In regards to claim 4, Croft as modified by Baron et al. substantially discloses the method of claim 1.  
Croft does not explicitly disclose comprising converting each of the input documents into a vector document.
However Tsunematsu substantially discloses comprising converting each of the documents into a vector document (Tsunematsu para[0010], [0032], [0054], claim 1).
Tsunematsu para[0002]).

In regards to claim 13, Croft as modified by Baron et al. substantially discloses the apparatus of claim 12.  
Croft does not explicitly disclose wherein the instructions are executable on the processor to convert the plurality of versions of the input document into vector documents.
However Tsunematsu substantially discloses comprising a vectorization module for converting the versions into vector drawings (Tsunematsu para[0010], [0032], [0054], claim 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the image processing method of Tsunematsu in order to convert paper documents in to electronic files (Tsunematsu para[0002]).

However Tsunematsu substantially discloses comprising a scanning module for obtaining the plurality of versions of the document (Tsunematsu para[0023], [0026]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the image processing method of Tsunematsu in order to convert paper documents in to electronic files (Tsunematsu para[0002]).

Claim 11, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croft in view of Baron et al. and King et al. (US2010/0177964).

In regards to claim 11, Croft as modified by Baron et al. substantially discloses the method of claim 10. Croft does not explicitly disclose wherein the label assigned to a given layer of the plurality of layers is generated based upon recognizing an identifying mark in a document of the input documents. 
However King et al. substantially discloses wherein the label assigned to a given layer of the plurality of layers is generated based upon recognizing an identifying mark in a document of the input documents (King et al. para[0170]-[0171]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the Scanning method of King et al. in order to identify digital documents related to a physical version of a document (King et al. para[0018]).

In regards to claim 16, Croft as modified by Baron et al. and King et al. substantially discloses the method of claim 11, wherein recognizing the identifying mark is based on optical character recognition (OCR) (King et al. para[0031]).
It would have been obvious to one of ordinary skill in the art  before the filing date of the invention to have combined the image comparison method of Croft with the Scanning method of King et al. in order to identify digital documents related to a physical version of a document (King et al. para[0018]).

In regards to claim 18, Croft as modified by Baron et al. substantially discloses the method of claim 12. Croft does not explicitly disclose wherein the instructions are executable on the processor to:
Recognize identifying marks in the plurality of versions of the input document; and
Assign labels to the plurality of layers based on the recognition of the identifying marks.

Recognize identifying marks in the plurality of versions of the input document (King et al. para[0171]); and
Assign labels to the plurality of layers based on the recognition of the identifying marks (King et al. para[0592]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the Scanning method of King et al. in order to identify digital documents related to a physical version of a document (King et al. para[0018]).

In regards to claim 19, Croft as modified by Baron et al. and King et al. substantially discloses the apparatus of claim 18, wherein the recognition is based on optical character recognition (OCR) (King et al. para[0031]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the Scanning method of King et al. in order to identify digital documents related to a physical version of a document (King et al. para[0018]).
Response to Arguments
Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection. 



Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178